DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamoto (US 2020/0084378).

Claim 1: Kawamoto discloses an electronic device (Fig.2) comprising: 
a first voltage conversion unit (105) that generates a first voltage (5V) from power supplied from a first power supply (102) or a second power supply (101; see Figs.5 and 7); 
a second voltage conversion unit (106) that generates a second voltage (1V), which is lower than the first voltage (1V being lower than 5V), from power supplied from the first power supply or the second power supply (see Figs.6 and 7); and 
a control unit (109-113) which controls that controls a process of supplying power (from 101,102), supplied from the first power supply (102), to the first voltage conversion unit (105) and a process of supplying power, supplied from the second power supply (101), to the second voltage conversion unit (106), in a case where a predetermined condition is satisfied (as shown in Fig.7, during state S204; see [0049]).

Claim 13: Kawamoto discloses a method (of operation of Fig.2, shown in Fig.7) comprising: 
causing a first voltage conversion unit (105) to generate a first voltage (5V) from power supplied from a first power supply (102) or a second power supply (101; see Figs.5 and 7); 
causing a second voltage conversion unit (106) to generate a second voltage (1V), which is lower than the first voltage (1V being lower than 5V), from power supplied from the first power supply (102) or the second power supply (101; see Figs.6 and 7); and 
controlling a process of supplying power (shown in Fig.7), supplied from the first power supply (102), to the first voltage conversion unit (105) and a process of supplying power, supplied from the second power supply (101), to the second voltage conversion unit (106), in a case where a predetermined condition is satisfied (during state S204; see Fig.7 and [0049]).

Claim 2: Kawamoto discloses wherein the control unit performs control so that a third voltage (15V, output from 103) is supplied to the first voltage conversion unit (see Fig.7) and a fourth voltage (from 101, 12V), which is lower than the third voltage (12V being lower than 15V), is supplied to the second voltage conversion unit, in the case where the predetermined condition is satisfied (see Fig.7).
Claim 8: Kawamoto discloses wherein the control unit performs control so that power supplied from the first power supply is supplied to the first voltage conversion unit and the second voltage conversion unit (shown in Fig.7), in a case where the second power supply is not connected to the electronic device via USB (Kawamoto discloses the second power supply as provided from an AC/DC adapter, thus not a connected via USB; see [0020]).

Claims 1, 4, 6, 8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odaohhara et al. (US 2003/0090236, hereinafter “Odaohhara”).

Claim 1: Odaohhara discloses an electronic device (Fig.4) comprising: 
a first voltage conversion unit (55-5) that generates a first voltage (5V) from power supplied from a first power supply (52) or a second power supply (51, depending on the switching state of SW1); 
a second voltage conversion unit (55-7) that generates a second voltage (1.3V), which is lower than the first voltage (1.3V being lower than 5V), from power supplied from the first power supply or the second power supply (according to the state of SW3); and 
a control unit (41) which controls that controls a process of supplying power (by controlling switches SW1 and SW3), supplied from the first power supply (52), to the first voltage conversion unit (55-1, when SW1 is open/off) and a process of supplying power, supplied from the second power supply (51), to the second voltage conversion unit (55-7), in a case where a predetermined condition is satisfied (when SW3 is closed/on; see step S231 and [0061], where the condition is outlined in S124).

Claim 13: Odaohhara discloses a method (of operation of Fig.4) comprising: 
causing a first voltage conversion unit (55-5) to generate a first voltage (5V) from power supplied from a first power supply (52) or a second power supply (51, depending on the switch state of SW1); 
causing a second voltage conversion unit (55-7) to generate a second voltage (1.3V), which is lower than the first voltage (1.3V being lower than 5V), from power supplied from the first power supply or the second power supply (according to the state of SW3); and 
controlling a process of supplying power (via 41), supplied from the first power supply (52), to the first voltage conversion unit (55-1, when SW1 is open/off) and a process of supplying power, supplied from the second power supply (51), to the second voltage conversion unit (55-7), in a case where a predetermined condition is satisfied (when SW3 is closed/on; see S231 and [0061], where the condition is outlined in S124).

Claim 14: Odaohhara discloses a non-transitory storage medium (the RAM/ROM inherent in an embedded controller, 41 of Odaohhara) that stores a program (flow diagram shown in Fig.5) causing a computer (41) to execute a method, the method comprising: 
causing a first voltage conversion unit (55-5) to generate a first voltage (5V) from power supplied from a first power supply (52) or a second power supply (51, depending on the switch state of SW1); 
causing a second voltage conversion unit (55-7) to generate a second voltage (1.3V), which is lower than the first voltage (1.3V being lower than 5V), from power supplied from the first power supply or the second power supply (according to the state of SW3); and 
controlling a process of supplying power (via 41), supplied from the first power supply (52), to the first voltage conversion unit (55-1, when SW1 is open/off) and a process of supplying power, supplied from the second power supply (51), to the second voltage conversion unit (55-7), in a case where a predetermined condition is satisfied (when SW3 is closed/on; see S231 and [0061], where the condition is outlined in S124).

Claim 4: Odaohhara discloses wherein the electronic device has a high power mode that is an operation mode in which power consumption is a predetermined value or more (e.g. step 231, which is a higher power mode compared to S221, when the CPU is in “slow mode” or “low power mode”; see [0057]), and wherein the predetermined condition includes a condition in which the operation mode of the electronic device is the high power mode (e.g. in step S231, where CPU is in normal speed, thus the higher power mode).
Claim 6: Odaohhara discloses wherein the first power supply is a rechargeable battery (battery 52, being nickel cadmium batteries, which are rechargeable; see [0036]; see also claim 5), wherein a predetermined setting to reduce power consumption of the battery is possible in the electronic device (step S236, where SW1-SW3 are on and all subsystems are powered by the AC adapter, thus reducing power consumption of the battery compared to other operating modes) , and wherein the predetermined condition includes a condition in which the predetermined setting is not performed (e.g. step 231, where SW1 is off, thus power is provided from battery 52 to 55-5 and 55-6, thus power is provided from the battery to subsystems 31-35 and therefore consumes more battery power than step 236 when all subsystems are powered by the AC adapter; see Figs.4, 5, [0061], and [0062]).
Claim 8: Odaohhara discloses wherein the control unit performs control so that power supplied from the first power supply is supplied to the first voltage conversion unit and the second voltage conversion unit (step 231), in a case where the second power supply is not connected to the electronic device via USB (Odaohhara discloses the second power supply as provided from an AC/DC adapter, thus not a connected via USB; see Fig.4 and [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Odaohhara.

Kawamoto discloses the method of claim 13, as discussed in greater detail above. However, Kawamoto does not explicitly disclose the method being performed via a non-transitory storage medium that stores a program causing a computer to execute the method. Odaohhara discloses that a similar power switching scheme may be implemented via an embedded controller, which inherently comprises a CPU and RAM/ROM storing operating software, to operate switches to switch between the various modes. See Figs.4, 5, and [0054] and [0057]-[0061]. One of ordinary skill in the art would have recognized implementing control via a non-transitory storage medium storing a program would have provided the benefits of more operating modes and greater flexibility in determining operating modes. See Fig.5 and [0008] of Odaohhara. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have implemented the power control of Kawamoto via a non-transitory storage medium storing a program causing a computer to executed the method in the form of the embedded controller of Odaohhara in order to have provided the benefits of more operating modes and/or flexibility in optimizing when to switch operating modes.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Chan et al. (US 2018/0115157, hereinafter “Chan”).

Kawamoto discloses the limitations of claim 1, and a step-down converters 103/104 that step down from the first and/or second power supplies before providing a voltage to the second voltage conversion unit (106) but does not disclose the details of the voltage converters. Chan discloses that a step down converter may be accomplished via a switched capacitor DCDC converter (114) in order to reduce overall current. See [0048]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided a switched capacitor circuit of Chan as the step-down converters 103/104 of Kawamoto in order to have provided an overall current reduction.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Lee (US 2009/0150698).

Kawamoto discloses the limitations of claim 1. Additionally, Kawamoto discloses a display (see [0085]) that displays an image (“an image display unit”; see [0085])/. However, Kawamoto does not explicitly disclose the “display unit displays a display item indicating that the electronic device is using power supplied from the first power supply, and a display item indicating that the electronic device is using power supplied from the second power supply, in the case where the predetermined condition is satisfied”. Lee discloses that a present power mode may be displayed on a display part. See [0050]. One of ordinary skill in the art would have recognized the intrinsic benefit of displaying power mode information as providing more information to a user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have displayed a display item indicating that the electronic device is using power supplied from the second power supply, in the case where the predetermined condition is satisfied on the display of Kawamoto in order to have provided power mode information to a user, as disclosed by Lee.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Odaohhara in view of Lee.

Odaohhara discloses the limitations of claim 1. Additionally, Odaohhara discloses a display (see [0030]) that displays an image (“drawing data”; see [0030]). However, Odaohhara does not explicitly disclose the “display unit displays a display item indicating that the electronic device is using power supplied from the first power supply, and a display item indicating that the electronic device is using power supplied from the second power supply, in the case where the predetermined condition is satisfied”. Lee discloses that a present power mode may be displayed on a display part. See [0050]. One of ordinary skill in the art would have recognized the intrinsic benefit of displaying power mode information as providing more information to a user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have displayed a display item indicating that the electronic device is using power supplied from the second power supply, in the case where the predetermined condition is satisfied on the display of Odaohhara in order to have provided power mode information to a user, as disclosed by Lee.

Allowable Subject Matter
Claims 3, 5, 7, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the following features within the overall context of the claims:
wherein the predetermined condition includes a condition in which the second power supply conforms to programmable power supply (PPS) of USB power delivery (PD) standard (claim 3);
wherein the high power mode is a moving image capture mode in which power consumption is the predetermined value or more (claim 5);
wherein the control unit performs control so that power supplied from the second power supply is supplied to the first voltage conversion unit and the second voltage conversion unit, in a case where the second power supply conforms to USB PD standard and the predetermined condition is not satisfied (claim 7);
wherein the control unit performs control so that power supplied from the second power supply is supplied to the battery, in a case where the second power supply is connected to the electronic device via USB and the second power supply does not conform to USB PD standard (claim 9); or
wherein the first voltage conversion unit can further generate a fifth voltage, which is lower than voltage supplied to the first voltage conversion unit, and wherein the first voltage conversion unit generates the fifth voltage from power supplied to the first voltage conversion unit and outputs the fifth voltage to the second voltage conversion unit, in a case other than the case where the predetermined condition is satisfied (claim 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849